UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

ANGELA GRANDINETTI and MARIO )
GRANDINETTI, )
)

Plaintiff, ) Case No,
)
v. )
)
UBER TECHNOLOGIES, INC, a foreign )
corporation, and ZEMIN LI,
Defendants.

NOTICE OF REMOVAL

 

NOW COMES the Defendant ZEMIN LI, by and through his attorneys Albert C. Angelo
of HINSHAW & CULBERTSON, LLP, and for his Notice of Removal of the above-captioned
case brought by Plaintiffs ANGELA GRANDINETTI and MARIO GRANDINETTH, in the
Circuit Court of Cook County, Illinois, Case No. 2019-L-006970, to the United States District
Court for the Northern District of Illinois, Eastern Division, pursuant to 28 U.S.C. §1332, 28
U.S.C. §1441, and 28 U.S.C. §1446, states as follows:

STATEMENT OF THE CASE

1. On June 24, 2019, Plaintiff filed a Complaint (attached as part of Exhibit A) in
the Circuit Court of Cook County, Illinois, bearing the caption Angela Grandinetti and Mario
Grandinetti v. Uber Technologies, Inc, and Zemin Li, Case No. 2019-L-006970, which is
incorporated herein by reference.

2. Defendant Zemin Li has not yet been served with the Complaint in Case No.
2019-L-006970, but is aware of the filing of this case and consents to the jurisdiction of this
court, without waiving service in the state court matter.

3, Plaintiff Angela Grandinetti alleges that she sustained injuries due to a motor

vehicle accident that occurred on April 7, 2019. On information and belief based on telephone

3041 84502v1 1021907
conversations with Plaintiff's counsel, Plaintiff Angela Grandinetti has allegedly sustained post-
concussion injuries and has memory and hearing issues due to this accident. Additionally,
Plaintiff Angela Grandinetti has allegedly sustained lost wages due to time off working as a
realtor in Ottawa, Ontario, Canada,

4. Plaintiff Mario Grandinetti alleges a cause of action for loss of consortium due to
his wife’s alleged injuries in the subject motor vehicle accident.

5. This case is properly removed to this Court pursuant to 28 U.S.C. 1441 because
Defendant Li has satisfied the procedural requirements for removal and this Court has subject
matter jurisdiction pursuant to 28 U.S.C. 1332.

DIVERSITY JURISDICTION UNDER 28 U.S.C, 1332
(DIVERSITY OF CITIZENSHIP)

6. Jurisdiction exists in a removal action if the case might have originally been
brought in federal court. 28 U.S.C. 1441(a); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392
(1987).

7. This case could have originally been brought in the United States District Court
pursuant to 28 U.S.C. 1332, which provides:

(a) The district courts shall have original jurisdiction of all civil actions where

the matter in controversy exceeds the sum or value of $75,000, exclusive
of interest and costs, and is between —

(2) citizens of a State and citizens or subjects of a foreign state...

8. An actual case and controversy has arisen between the parties in this civil action
and the amount in controversy exceeds the sum or value of $75,000.
9, Defendant Zemin Li resides in Illinois and is, therefore, a citizen of the State of

Illinois.

304184502v1 1021907
10. Defendant Uber Technologies, Inc. is incorporated in Delaware and has its
principal place of business in California, and is, therefore, a citizen of the States of California
and Delaware.

11. On information and belief, Plaintiffs Angela Grandinetti and Mario Grandinetti
each reside in Ottawa, Ontario, Canada, and are, therefore, citizens of Canada.

12. Based upon the foregoing, it is this Defendant’s good faith belief that the amount
in controversy in this action exceeds $75,000.

CONCLUSION

13. This action, based upon diversity of citizenship of Plaintiff from all parties
properly joined and served, and the amount in controversy having met the threshold, is,
therefore, properly removable, pursuant to 28 U.S.C. 1441(a) and (6).

14. Pursuant to 28 U.S.C. §1441(a), removal to the United States District Court for
the Northern District of Illinois, Eastern Division is proper because that District embraces the
Circuit Court of Cook County of the State of Illinois, the place where this action is currently
pending.

15. Pursuant to 28 U.S.C. §1446(a)}, copies of al! process, pleadings, and orders are
attached collectively as Exhibit A.

16. Pursuant to 28 U.S.C. §1446(b)(2)(A), the undersigned counsel has contacted
Defendant Uber Technologies, Inc., and Defendant Uber Technologies, Inc. consents to this
notice of removal, attached as Exhibit B.

17. Pursuant to 28 U.S.C. §1446(d), Defendant Zemin Li will promptly file a copy of
this Notice of Removal in the Circuit Court of Cook County, State of Illinois, and give written

notice of the removal of this action to all parties involved.

304184502yt 1021907
18. By removing this action to this Court, Defendant Zemin Li does not waive any
defenses, obj ections, or motions available to him under state or federal law.

WHEREFORE, pursuant to 28 U.S.C. §1441 and 1446, Defendant ZEMIN LI
respectfully removes to this Court the action docketed under 2019-L-006970 in the Circuit Court
of Cook County, Illinois, to the United States District Court for the Northern District of Illinois.

Respectfully submitted,

By: /s/ Albert C, Angelo

 

One of the Attorneys for Defendant
ZEMIN LI

Albert C. Angelo
aangelo@hinshawlaw.com
(312) 704-3509

Hinshaw & Culbertson LLP

151 N. Franklin Street, Ste. 2500

 

304184502¥1 1021907
